

REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of January 27,
2010, by and among Berliner Communications, Inc., a Delaware corporation
(the “Company”), and each of the Company’s stockholders listed on the Schedule
of Stockholders attached hereto (the “Stockholders”).
 
WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of the
date hereof, by and among the Company, BCI East, Inc., a Delaware corporation
and wholly-owned subsidiary of the Company, Unitek Holdings, Inc., a Delaware
corporation, Rich Berliner (solely in his capacity as Parent Representative) and
HM Capital Partners, LLC (solely in its capacity as Company Representative)
(the “Merger Agreement”), the Stockholders have the right to receive shares of
Common Stock and Preferred Stock and the Company has agreed to provide the
registration rights set forth in this Agreement in connection with the
consummation of the transactions described in the Merger Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:
 
Section 1.             Definitions.  Unless otherwise set forth below or
elsewhere in this Agreement, other capitalized terms contained herein have the
meanings set forth in the Merger Agreement, a copy of which has been provided to
and reviewed by the Stockholders.
 
“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Company and its
Subsidiaries shall not be deemed to be Affiliates of any holder of Registrable
Securities.  As used in this definition, “control” (including, with its
correlative meanings, “controlling,” “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities, by contract or otherwise).  With respect to any Person who is an
individual, “Affiliates” shall also include, without limitation, any member of
such individual’s Family Group.
 
“Agreement” has the meaning set forth in the recitals.
 
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred) and (ii) with
respect to any Person that is not a corporation, individual or governmental
entity, any and all partnership, membership, limited liability company or other
equity interests of such Person that confer on the holder thereof the right to
receive a share of the profits and losses of, or the distribution of assets of,
the issuing Person, including in each case any and all warrants, rights
(including conversion and exchange rights) and options to purchase any of the
foregoing.
 
“Common Stock” means the Company’s common stock, par value $.00002 per share,
and any Capital Stock into which such Common Stock may hereafter be converted,
changed or reclassified.

 

--------------------------------------------------------------------------------

 

“Company” has the meaning set forth in the preamble.
 
“Demand Registrations” has the meaning set forth in Section 2(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.
 
“Family Group” means, with respect to a Person who is an individual, (i) such
individual’s spouse and descendants (whether natural or adopted) (collectively,
for purposes of this definition, “relatives”), (ii) such individual’s executor
or personal representative, (iii) any trust, the trustee of which is such
individual or such individual’s executor or personal representative and which at
all times is and remains solely for the benefit of such individual and/or such
individual’s relatives, (iv) any corporation, limited partnership, limited
liability company or other tax flow-through entity the governing instruments of
which provide that such individual or such individual’s executor or personal
representative shall have the exclusive, nontransferable power to direct the
management and policies of such entity and of which the sole owners of stock,
partnership interests, membership interests or any other equity interests are
limited to such individual, such individual’s relatives and/or the trusts
described in clause (iii) above, and (v) any retirement plan for such
individual.
 
“FINRA” means the Financial Industry Regulatory Authority, Inc.
 
“Free Writing Prospectus” means a free-writing prospectus, as defined in
Rule 405.
 
“Holdback Extension” has the meaning set forth in Section 4(b).
 
“Holdback Period” has the meaning set forth in Section 4(a).
 
“Indemnified Parties” has the meaning set forth in Section 7(a).
 
“Long-Form Registrations” has the meaning set forth in Section 2(a).
 
“Merger Agreement” has the meaning set forth in the recitals.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
“Piggyback Registrations” has the meaning set forth in Section 3(a).
 
“Preferred Stock” means the Company’s preferred stock, par value $.00002 per
share, and any designated series thereof, including, without limitation, the
Series A Preferred and Series B Preferred, and any Capital Stock into which any
such Preferred Stock may hereafter be converted, changed or reclassified.

 
2

--------------------------------------------------------------------------------

 

“Public Offering” means any sale or distribution by the Company and/or holders
of Registrable Securities to the public of Common Stock pursuant to an offering
registered under the Securities Act.
 
“Registrable Securities” means any Common Stock (including any Common Stock
issued upon the conversion of the Series A Preferred or the Series B Preferred
issued pursuant to the Merger Agreement).  As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when they
have been (a) sold or distributed pursuant to a Public Offering, (b) sold in
compliance with Rule 144 or (c) repurchased by the Company or a Subsidiary of
the Company.  For purposes of this Agreement, a Person shall be deemed to be a
holder of Registrable Securities, and the Registrable Securities shall be deemed
to be in existence, whenever such Person has the right to acquire, directly or
indirectly, such Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected, and such Person shall be entitled
to exercise the rights of a holder of Registrable Securities hereunder; provided
that a holder of Registrable Securities may only request that Registrable
Securities in the form of Common Stock be registered pursuant to and in
accordance with this Agreement.
 
“Rule 144”, “Rule 405” and “Rule 415” mean, in each case, such rule promulgated
under the Securities Act (or any successor provision) by the SEC, as the same
shall be amended from time to time, or any successor rule then in force.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.
 
“Series A Preferred” means the Company’s Series A Convertible Preferred Stock,
par value $0.00002 per share, and any Capital Stock into which any such
Preferred Stock may hereafter be converted, changed or reclassified.
 
“Series B Preferred” means the Company’s Series B Convertible Preferred Stock,
par value $0.00002 per share, and any Capital Stock into which any such
Preferred Stock may hereafter be converted, changed or reclassified.
 
“Shelf Registration” has the meaning set forth in Section 2(c).
 
“Short-Form Registrations” has the meaning set forth in Section 2(a).
 
“Stockholders” has the meaning set forth in the recitals.

 
3

--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination
thereof.  For purposes hereof, a Person or Persons shall be deemed to have a
majority ownership interest in a limited liability company, partnership,
association or other business entity if such Person or Persons shall be
allocated a majority of limited liability company, partnership, association or
other business entity gains or losses or shall be or control the managing
director or general partner of such limited liability company, partnership,
association or other business entity.
 
“Violation” has the meaning set forth in Section 7(a).
 
Section 2.             Demand Registrations.
 
(a)           Requests for Registration.  Subject to the terms and conditions of
this Agreement and any restriction or limitation of the SEC or any rule or
regulation promulgated by the SEC, at any time after the six-month anniversary
of the date hereof, the holders of at least a majority of the Registrable
Securities may request registration under the Securities Act of all or any
portion of their Registrable Securities on Form S-1 or any similar long-form
registration (“Long-Form Registrations”), or on Form S-3 (including pursuant to
Rule 415) or any similar short form registration (“Short-Form Registrations”) if
available. All registrations requested pursuant to this Section 2(a) are
referred to herein as “Demand Registrations”.  Each request for a Demand
Registration shall specify the approximate number of Registrable Securities
requested to be registered and the intended method of distribution.  Within ten
days after receipt of any such request, the Company shall give written notice of
the Demand Registration to all other holders of Registrable Securities and,
subject to the terms of Section 2(d), shall include in such Demand Registration
(and in all related registrations and qualifications under state blue sky laws
and in any related underwriting) all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within 15
days after the receipt of the Company’s notice.
 
(b)           Long-Form Registrations.  The holders of Registrable Securities
shall be entitled to request two Long-Form Registrations; provided that the
aggregate offering value of the Registrable Securities requested to be
registered in any Long-Form Registration must equal at least $10,000,000.  A
registration shall not count as one of the permitted Long-Form Registrations
until it has become effective and remains effective in accordance with the terms
of this Agreement.  All Long-Form Registrations shall be underwritten
registrations unless otherwise approved by the holders of a majority of the
Registrable Securities requesting registration. 

 
4

--------------------------------------------------------------------------------

 

(c)           Short-Form Registrations.  In addition to the Long-Form
Registrations provided pursuant to Section 2(b), the holders of Registrable
Securities shall be entitled to request an unlimited number of Short-Form
Registrations; provided that the aggregate offering value of the Registrable
Securities requested to be registered in any Short-Form Registration must equal
at least $5,000,000.  Demand Registrations shall be Short-Form Registrations
whenever the Company is permitted to use any applicable short form and if the
managing underwriters (if any) agree to the use of a Short-Form
Registration.  If the holders of a majority of the Registrable Securities
request that a Short Form Registration be filed pursuant to Rule 415 (a “Shelf
Registration”) and the Company is qualified to do so, the Company shall use its
commercially reasonable efforts to cause the Shelf Registration to be declared
effective under the Securities Act as soon as practicable after filing.
 
(d)           Priority on Demand Registrations.  The Company shall not include
in any Demand Registration any securities which are not Registrable Securities
without the prior written consent of the holders of at least a majority of the
Registrable Securities included in such registration.  If a Demand Registration
is an underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, which
can be sold therein without adversely affecting the marketability, proposed
offering price, timing or method of distribution of the offering, the Company
shall include in such registration prior to the inclusion of any securities
which are not Registrable Securities the number of Registrable Securities
requested to be included which, in the opinion of such underwriters, can be
sold, without any such adverse effect, pro rata among the respective holders
thereof on the basis of the amount of Registrable Securities owned by each such
holder.
 
(e)           Restrictions on Demand Registrations.  The Company shall not be
obligated to effect any Demand Registration within 90 days after the effective
date of a previous Demand Registration or other registration in which
Registrable Securities were included.  The Company may postpone, for up to 90
days from the date of the request, the filing or the effectiveness of a
registration statement for a Demand Registration if the Company’s board of
directors determines in its reasonable good faith judgment that such
Demand Registration would reasonably be expected to have a material adverse
effect on any proposal or plan by the Company or any Subsidiary to engage in any
material acquisition of assets or stock (other than in the ordinary course of
business) or any material merger, consolidation, tender offer, recapitalization,
reorganization or similar transaction or would require the Company to disclose
any material nonpublic information which would reasonably be likely to be
materially detrimental to the Company and its Subsidiaries; provided that in
such event, the holders of Registrable Securities initially requesting such
Demand Registration shall be entitled to withdraw such request, and if such
request is withdrawn, such Demand Registration shall not count as one of the
permitted Demand Registrations hereunder.  The Company may postpone the filing
or the effectiveness of a particular registration statement pursuant to this
Section 2(e) only once in any twelve-month period.
 
(f)           Selection of Underwriters. The holders of at least a majority of
the Registrable Securities shall have the right to select the investment
banker(s) and manager(s) to administer any underwritten Demand Registration,
subject to the approval of the Company, which approval shall not be unreasonably
withheld, conditioned or delayed.

 
5

--------------------------------------------------------------------------------

 

Section 3.             Piggyback Registrations.
 
(a)           Right to Piggyback.  Whenever the Company proposes to register any
of its securities under the Securities Act (other than (i) pursuant to a Demand
Registration or (ii) in connection with registrations on Form S-4 or S-8
promulgated by the SEC or any successor or similar forms) and the registration
form to be used may be used for the registration of Registrable Securities (a
“Piggyback Registration”), the Company shall give prompt written notice to all
holders of Registrable Securities of its intention to effect such Piggyback
Registration and, subject to the terms of Section 3(b) and Section 3(c), shall
include in such Piggyback Registration (and in all related registrations or
qualifications under blue sky laws and in any related underwriting) all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within 20 days after delivery of the Company’s
notice.
 
(b)           Priority on Primary Registrations.  If a Piggyback Registration is
an underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company shall include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
requested to be included in such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, pro rata among the
holders of such Registrable Securities on the basis of the number of shares
owned by each such holder, and (iii) third, other securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect.
 
(c)           Priority on Secondary Registrations.  If a Piggyback Registration
is an underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, the Company shall include in such registration
(i) first, the securities requested to be included therein by the holders
requesting such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect, (ii) second, the Registrable Securities
requested to be included in such registration, pro rata among the holders of
such Registrable Securities on the basis of the number of shares owned by each
such holder which, in the opinion of the underwriters, can be sold without any
such adverse effect, and (iii) third, other securities requested to be included
in such registration which, in the opinion of the underwriters, can be sold
without any such adverse effect.
 
(d)           Right to Terminate Registration.  The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 3
whether or not any holder of Registrable Securities has elected to include
securities in such registration.

 
6

--------------------------------------------------------------------------------

 

Section 4.             Holdback Agreements.  If requested by the Company, each
holder of Registrable Securities participating in a Demand Registration or a
Piggyback Registration shall enter into lock-up agreements with the managing
underwriter(s) of an underwritten Public Offering in such form as agreed to by
the holders of a majority of the Registrable Securities participating in such
Public Offering.  In the absence of any such lock-up agreement, each holder of
Registrable Securities participating in a Demand Registration or a Piggyback
Registration agrees as follows:  
 
(a)           in connection with all Public Offerings, such holder shall not
effect any Sale Transaction from the date on which the Company gives notice to
the holders of Registrable Securities of the circulation of a preliminary or
final prospectus for such Public Offering to the date that is 90 days following
the date of the final prospectus for such Public Offering (a “Holdback Period”),
unless, if an underwritten Public Offering, the underwriters managing such
Public Offering otherwise agree in writing; and
 
(b)           in the event that (i) the Company issues an earnings release or
discloses other material information or a material event relating to the Company
and its Subsidiaries occurs during the last 17 days of any Holdback Period or
(ii) prior to the expiration of any Holdback Period, the Company announces that
it will release earnings results during the 16-day period beginning upon the
expiration of such period, then to the extent necessary for a managing or
co-managing underwriter of a registered offering hereunder to comply with FINRA
Rule 2711(f)(4) (or any successor rule), the Holdback Period shall be extended
until 18 days after the earnings release or disclosure of other material
information or the occurrence of the material event, as the case may be (a
“Holdback Extension”).
 
The Company may impose stop-transfer instructions with respect to the shares of
Common Stock (or other securities) subject to the restrictions set forth in this
Section 4 until the end of such period, including any Holdback Extension.
 
Section 5.             Registration Procedures.
 
(a)           Whenever the holders of Registrable Securities have requested that
any Registrable Securities be registered pursuant to this Agreement, the Company
shall use its commercially reasonable efforts to effect the registration and the
sale of such Registrable Securities in accordance with the intended method of
disposition thereof, and pursuant thereto the Company shall as expeditiously as
reasonably practicable:
 
(i)           in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the SEC a registration
statement, and all amendments and supplements thereto and related prospectuses,
with respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective;
 
(ii)          notify each holder of Registrable Securities of (A) the issuance
by the SEC of any stop order suspending the effectiveness of any registration
statement or the initiation of any proceedings for that purpose, (B) the receipt
by the Company or its counsel of any notification with respect to the suspension
of the qualification of the Registrable Securities for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose, and (C) the
effectiveness of each registration statement filed hereunder;

 
7

--------------------------------------------------------------------------------

 

(iii)         prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for a period
ending when all of the securities covered by such registration statement have
been disposed of in accordance with the intended methods of distribution by the
sellers thereof set forth in such registration statement (but not in any event
before the expiration of any longer period required under the Securities Act or,
if such registration statement relates to an underwritten Public Offering, such
longer period as in the opinion of counsel for the underwriters a prospectus is
required by law to be delivered in connection with sale of Registrable
Securities by an underwriter or dealer) and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement;
 
(iv)        furnish to each seller of Registrable Securities thereunder such
number of copies of such registration statement, each amendment and supplement
thereto, the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;
 
(v)         use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Company shall not be required
to (A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph or (B) consent to
general service of process in any such jurisdiction or (C) subject itself to
taxation in any such jurisdiction);
 
(vi)        notify each seller of such Registrable Securities (A) promptly after
it receives notice thereof, of the date and time when such registration
statement and each post-effective amendment thereto has become effective or a
prospectus or supplement to any prospectus relating to a registration statement
has been filed and when any registration or qualification has become effective
under a state securities or blue sky law or any exemption thereunder has been
obtained, (B) promptly after receipt thereof, of any request by the SEC for the
amendment or supplementing of such registration statement or prospectus or for
additional information, and (C) at any time when a prospectus relating thereto
is required to be delivered under the Securities Act, of the happening of any
event as a result of which the prospectus included in such registration
statement contains an untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading, and, at the request of
any such seller, the Company shall prepare a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading; provided, that at any time, upon written notice to the
participating holders of Registrable Securities, the Company may delay the
filing or effectiveness of any registration statement or suspend the use or
effectiveness of any registration statement (and the holders of Registrable
Securities hereby agree not to offer or sell any Registrable Securities pursuant
to such registration statement during such delay) if the Company reasonably
believes that there is or may be in existence material nonpublic information or
events involving the Company, the failure of which to be disclosed in the
prospectus included in the registration statement could result in a Violation;

 
8

--------------------------------------------------------------------------------

 

(vii)       use commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Company are then listed, if any;
 
(viii)      use commercially reasonable efforts to provide a transfer agent and
registrar for all such Registrable Securities not later than the effective date
of such registration statement;
 
(ix)         enter into and perform such customary agreements (including
underwriting agreements in customary form) as the holders of a majority of the
Registrable Securities being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities; and
 
(x)          in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Stock included in such registration statement for
sale in any jurisdiction, use commercially reasonable efforts promptly to obtain
the withdrawal of such order.
 
(b)           If so directed by the Company, all holders of Registrable
Securities registering shares under such registration statement shall (i) not
offer to sell any Registrable Securities pursuant to the registration statement
during the period in which the delay or suspension is in effect after receiving
notice of such delay or suspension and (ii) use their commercially reasonable
efforts to deliver to the Company (at the Company’s expense) all copies, other
than permanent file copies then in such holders’ possession, of the prospectus
relating to such Registrable Securities current at the time of receipt of such
notice.

 
9

--------------------------------------------------------------------------------

 

Section 6.             Registration Expenses.
 
(a)           The Company’s Obligation.  All expenses incident to the Company’s
performance of or compliance with this Agreement (including, without limitation,
all registration, qualification and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, fees and disbursements of custodians, fees and disbursements of
counsel for the Company and the reasonable fees of one separate counsel for the
holders of the Registrable Securities included in the registration (chosen by
the holders of a majority of such Registrable Securities), and fees and
disbursements of all independent certified public accountants, underwriters
(excluding underwriting discounts and commissions) and other Persons retained by
the Company), shall be borne by the Company.  Each holder of Registrable
Securities that sells securities pursuant to a Demand Registration or Piggyback
Registration hereunder shall bear and pay any underwriting discounts and
commissions applicable to the securities sold for such holder’s account.
 
Section 7.             Indemnification and Contribution.
 
(a)           By the Company.  The Company shall indemnify and hold harmless, to
the extent permitted by law, each holder of Registrable Securities, such
holder’s officers, directors, managers, partners, employees, agents and
representatives, and each Person who controls such holder (within the meaning of
the Securities Act) (the “Indemnified Parties”) against all losses, claims,
actions, damages, liabilities and expenses (including with respect to actions or
proceedings, whether commenced or threatened, and including reasonable attorney
fees and expenses) caused by, resulting from, arising out of, based upon or
related to any of the following statements, omissions or violations (each a
“Violation”) by the Company: (i) any untrue or alleged untrue statement of
material fact contained in (A) any registration statement, prospectus,
preliminary prospectus or Free-Writing Prospectus, or any amendment thereof or
supplement thereto or (B) any application or other document or communication (in
this Section 7, collectively called an “application”) executed by or on behalf
of the Company or based upon written information furnished by or on behalf of
the Company filed in any jurisdiction in order to qualify any securities covered
by such registration under the securities laws thereof, (ii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading or (iii) any violation or alleged
violation by the Company of the Securities Act or any other similar federal or
state securities laws or any rule or regulation promulgated thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or
compliance.  In addition, the Company will reimburse such Indemnified Party for
any legal or any other expenses reasonably incurred by them in connection with
investigating or defending any such losses.  Notwithstanding the foregoing, the
Company shall not be liable in any such case to the extent that any such losses
result from, arise out of, are based upon, or relate to an untrue statement or
alleged untrue statement, or omission or alleged omission, made in such
registration statement, any such prospectus, preliminary prospectus or
Free-Writing Prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in conformity with, written information
prepared and furnished in writing to the Company by such Indemnified Party
expressly stated for use therein or by such Indemnified Party’s failure to
deliver a copy of the registration statement or prospectus or any amendments or
supplements thereto after the Company has furnished such Indemnified Party with
a sufficient number of copies of the same.

 
10

--------------------------------------------------------------------------------

 

(b)           By Each Security Holder.  In connection with any registration
statement in which a holder of Registrable Securities is participating, each
such holder shall furnish to the Company in writing such information and
affidavits as the Company reasonably requests for use and as required in
connection with any such registration statement or prospectus and, to the extent
permitted by law, shall indemnify the Company, its officers, directors,
employees, agents and representatives, and each Person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses resulting from any untrue or alleged untrue statement
of material fact contained in the registration statement, prospectus or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such holder and expressly stated for use
therein; provided that the obligation to indemnify shall be individual, not
joint and several, for each holder and shall be limited to the net amount of
proceeds received by such holder from the sale of Registrable Securities
pursuant to such registration statement.
 
(c)           Claim Procedure.  Any Person entitled to indemnification hereunder
shall (i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall impair any Person’s right to indemnification hereunder only
to the extent such failure has prejudiced the indemnifying party) and (ii)
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist with respect to such
claim, permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party.  If such defense is
assumed, the indemnifying party shall not be subject to any liability for any
settlement made by the indemnified party without its consent (but such consent
shall not be unreasonably withheld, conditioned or delayed).  An indemnifying
party who is not entitled to, or elects not to, assume the defense of a claim
shall not be obligated to pay the fees and expenses of more than one counsel for
all parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim. In such instance, the conflicted
indemnified parties shall have a right to retain one separate counsel, chosen by
the holders of a majority of the Registrable Securities included in the
registration if such holders are indemnified parties, at the expense of the
indemnifying party.

 
11

--------------------------------------------------------------------------------

 

(d)           Contribution.  If the indemnification provided for in this Section
7 is held by a court of competent jurisdiction to be unavailable to, or is
insufficient to hold harmless, an indemnified party or is otherwise
unenforceable with respect to any loss, claim, damage, liability or action
referred to herein, then the indemnifying party shall contribute to the amounts
paid or payable by such indemnified party as a result of such loss, claim,
damage, liability or action in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other hand in connection with the statements or omissions which
resulted in such loss, claim, damage, liability or action as well as any other
relevant equitable considerations; provided that the maximum amount of liability
in respect of such contribution shall be limited, in the case of each seller of
Registrable Securities, to an amount equal to the net amount of proceeds
actually received by such seller from the sale of Registrable Securities
effected pursuant to such registration.  The relative fault of the indemnifying
party and of the indemnified party shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The parties hereto agree that it would not be just or
equitable if the contribution pursuant to this Section 7(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations.  The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to herein shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject
hereof.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.
 
(e)           Release.  No indemnifying party shall, except with the consent of
the indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.
 
(f)           Non-Exclusive Remedy; Survival.  The indemnification and
contribution provided for under this Agreement shall be in addition to any other
rights to indemnification or contribution that any indemnified party may have
pursuant to law or contract and shall remain in full force and effect regardless
of any investigation made by or on behalf of the indemnified party or any
officer, director or controlling Person of such indemnified party and shall
survive the transfer of Registrable Securities and the termination or expiration
of this Agreement.
 
Section 8.             Underwritten Registrations.
 
(a)           Participation.  No Person may participate in any registration
hereunder which is underwritten unless such Person (i) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Person or Persons entitled hereunder to approve such
arrangements (including, without limitation, pursuant to any over-allotment or
“green shoe” option requested by the underwriters; provided that no holder of
Registrable Securities shall be required to sell more than the number of
Registrable Securities such holder has requested to include) and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.  Each holder of Registrable Securities shall execute and deliver
such other agreements as may be reasonably requested by the Company and the lead
managing underwriter(s) that are consistent with such holder’s obligations under
Section 4, Section 5 and this Section 8(a) or that are necessary to give further
effect thereto.
 
(b)           Suspended Distributions.  Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 5(a)(vi), shall
immediately discontinue the disposition of its Registrable Securities pursuant
to the registration statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 5(a)(vi). In the
event the Company has given any such notice, the applicable time period set
forth in Section 5(a)(iii) during which a Registration Statement is to remain
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to this Section 8(b) to
and including the date when each seller of Registrable Securities covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus contemplated by Section 5(a)(vi).

 
12

--------------------------------------------------------------------------------

 

Section 9.             General Provisions.
 
(a)           Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement may be amended, modified or waived only with the
prior written consent of the Company and holders of at least a majority of the
Registrable Securities.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall act as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.
 
(b)           Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties hereto shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement, and to
enforce specifically the terms and provisions of this Agreement, this being in
addition to any other remedy to which they are entitled at law or in
equity.  The equitable remedies described in this Section 9(b) shall be in
addition to, and not in lieu of, any other remedies at law or in equity that the
parties to this Agreement are permitted to elect to pursue in accordance with
this Agreement.
 
(c)           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  Upon such determination
that any term or other provision is prohibited or invalid under applicable law,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.
 
(d)           Complete Agreement.  Except as otherwise provided herein, this
Agreement contains the complete agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, whether written or oral, between the parties hereto that may
have related to the subject matter hereof in any way.
 
(e)           Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit and be enforceable by the Company
and its successors and assigns and the holders of Registrable Securities and
their respective successors and permitted assigns (whether so expressed or not).

 
13

--------------------------------------------------------------------------------

 

(f)           Notices.  Any notice, demands or other communication provided for
herein or given hereunder to a party hereto must be in writing, and shall be
deemed to have been given (i) when personally delivered or delivered by
facsimile transmission with confirmation of delivery, (ii) one Business Day
after deposit with Federal Express or similar overnight courier service, or
(iii) three Business Days after being mailed by registered, certified or first
class mail, return receipt requested.  Such notices, demands and other
communications shall be sent to the Company at the address specified below and
to any holder of Registrable Securities or to any other party subject to this
Agreement at such address as indicated on the Schedule of Stockholders hereto,
or at such address or to the attention of such other Person as the recipient
party has specified by prior written notice to the sending party.  Any party may
change its address for receipt of notice by providing sending prior written
notice of the change to the sending party.  The Company’s address is:
 
If to the Company:
 
 
Berliner Communications, Inc.

 
18-01 Pollitt Drive

 
Fair Lawn, New Jersey 07410

 
Attn:  General Counsel

 
Facsimile:  (201) 794-8974



 
with a copy to:

 
HM Capital Partners LLC
200 Crescent Court, Suite 1600
Dallas, Texas 75201
Attn:  Peter Brodsky
Facsimile:  (214) 720-7888
 
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
 
(g)           Business Days.  If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or legal holiday
in the state in which the Company’s chief executive office is located, the time
period shall automatically be extended to the business day immediately following
such Saturday, Sunday or legal holiday.
 
(h)           Governing Law.  THE PROVISIONS OF THIS AGREEMENT AND ALL OF THE
DOCUMENTS DELIVERED PURSUANT HERETO, THEIR EXECUTION, PERFORMANCE OR
NONPERFORMANCE, INTERPRETATION, TERMINATION, CONSTRUCTION AND ALL MATTERS BASED
UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE NEGOTIATION, EXECUTION
OR PERFORMANCE OF THIS AGREEMENT (WHETHER IN EQUITY, LAW OR STATUTE) SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS, BOTH PROCEDURAL AND
SUBSTANTIVE, OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS CONFLICT OF LAWS
PROVISIONS THAT IF APPLIED MIGHT REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 
14

--------------------------------------------------------------------------------

 

(i)           Waiver of Jury Trial.  EACH PARTY HEREBY EXPRESSLY WAIVES THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION BROUGHT BY OR AGAINST IT ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(j)           Venue and Jurisdiction.  ANY ACTION, CLAIM, SUIT OR PROCEEDING
RELATING TO THIS AGREEMENT OR THE ENFORCEMENT OF ANY PROVISION OF THIS AGREEMENT
SHALL BE BROUGHT IN THE STATE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW
YORK COUNTY OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK OR IN ANY OTHER COURT OF COMPETENT JURISDICTION IF SUCH STATE OR FEDERAL
COURTS IN NEW YORK DO NOT HAVE JURISDICTION OVER SUCH MATTER, WITHOUT BOND OR
OTHER SECURITY BEING REQUIRED.  EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK,
IN ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION MAY BE
HEARD AND DETERMINED IN ANY SUCH COURT.  EACH PARTY HERETO ALSO AGREES NOT TO
BRING ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY IN ANY OTHER COURT.  EACH OF THE PARTIES HERETO
WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION SO
BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER SECURITY THAT MIGHT BE REQUIRED OF
ANY OTHER PARTY WITH RESPECT THERETO.
 
(k)           Descriptive Headings; Interpretation.  The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.  The use of the word “including” in this Agreement shall be by
way of example rather than by limitation.
 
(l)           No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.
 
(m)          Counterparts.  This Agreement may be executed in two or more
counterparts (any of which may be delivered by facsimile or other electronic
transmission followed promptly by an executed original), each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.  Any signature page delivered by facsimile or electronic image
transmission shall be binding to the same extent as an original signature page.
 
(n)           Further Assurances.  In connection with this Agreement and the
transactions contemplated hereby, each holder of Registrable Securities shall
execute and deliver any additional documents and instruments and perform any
additional acts that may be necessary or appropriate to effectuate and perform
the provisions of this Agreement and the transactions contemplated hereby.

 
15

--------------------------------------------------------------------------------

 

(o)           No Inconsistent Agreements.  The Company shall not hereafter enter
into any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the holders of Registrable Securities in this
Agreement.
 
(p)           Effective Date.  After this Agreement is executed and delivered by
all of the parties hereto, this Agreement shall become effective only upon the
issuance of the Common Stock and Preferred Stock upon consummation of the
closing under the Merger Agreement.  However, prior thereto, this Agreement
shall terminate and become null and void automatically without any further
action by any of the parties hereto immediately upon the termination of the
Merger Agreement pursuant to its terms.
 
(q)           Restrictions on Transfer.  Notwithstanding anything to the
contrary contained herein, prior to transferring any Registrable Securities to
any Person (including, without limitation, by operation of law), the
transferring holder shall cause the prospective transferee to execute and
deliver to the Company a joinder in the form of Exhibit A attached hereto (a
“Joinder”) agreeing to be bound by the terms of this Agreement.  Any transfer or
attempted transfer of any Registrable Securities in violation of any provision
of this Agreement shall be void, and the Company shall not record such transfer
on its books or treat any purported transferee of such Registrable Securities as
the owner thereof for any purpose.
 
*     *     *     *    *

 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
BERLINER COMMUNICATIONS, INC.
       
By:
/s/ Rich Berliner   
Name:
Rich Berliner
 
Title:
President

 
[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 



 
AMERICAN AIRLINES MASTER FIXED
BENEFITS PENSION PLAN TRUST
     
By: State Street Bank & Trust Co., its Trustee
       
By:
/s/ Keith G. Maloney
 
Name:
Keith G. Maloney
 
Title:
Vice President
     
BOURDIGNY INVESTMENTS, S.A.
       
By:
/s/ Ian Buchanan
 
Name:
Ian Buchanan
 
Title:
Managing Director
     
CPC 2008 CO-INVESTMENT POOL LP
     
By:
CPC 2008 Co-investment Pool GP, LP, its
   
general partner
       
By:
CPC 2008 Co-invest LLC,
   
its general partner
       
By:
/s/ Michael T. Hearne
 
Name:
Michael T. Hearne
 
Title:
Senior Vice President
     
HM UNITEK COINVEST, LP
     
By:
Sector Performance LLC,
   
its general partner
       
By:
/s/ David W. Knickel
 
Name:
David W. Knickel
 
Title:
Vice President and Chief Financial Officer



[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 



 
SECTOR PERFORMANCE FUND, LP
     
By:
Sector Performance GP, LP,
   
its general partner
     
By:
Sector Performance LLC,
   
its general partner
       
By:
/s/ David W. Knickel
 
Name:
David W. Kinckel
 
Title:
Vice President and Chief Financial Officer
     
SPF SBS LP
     
By:
Sector Performance LLC, its general partner
       
By:
/s/ David W. Knickel
 
Name:
David W. Knickel
 
Title:
Vice President and Chief Financial Officer
       
By:
/s/ Elizabeth Downey
   
Elizabeth Downey
       
By:
/s/ Robert F. Fabrizio
   
Robert F. Fabrizio
       
By:
/s/ Peter Giacalone 
   
Peter Giacalone
       
By:
/s/ C. Scott Hiesy
   
C. Scott Hiesy
       
By:
/s/ Michael C. Hisey
   
Michael C. Hisey



[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 



 
By:
/s/ Dean T. MacDonald
   
Dean T. MacDonald
       
By:
/s/ Lloyd S. Riddle III
   
Lloyd S. Riddle III
       
By:
/s/ Joel Rivas
   
Joel Rivas
       
By:
/s/ Norman Snell
   
Norman Snell
       
By:
/s/ Gregory K. Sudell
   
Gregory K. Sudell
       
By:
/s/ Albert Vagnozzi
   
Albert Vagnozzi
       
By:
/s/ Kenneth L. Wiltse
   
Kenneth L. Wiltse
       
By:
/s/ Daniel J. Yannantuono
   
Daniel J. Yannantuono



[Signature Page to Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
REGISTRATION RIGHTS AGREEMENT JOINDER
 
The undersigned is executing and delivering this Registration Rights Agreement
Joinder (this “Joinder”) pursuant to the Registration Rights Agreement, dated as
of January 27, 2010 (as the same may hereafter be amended, the “Registration
Rights Agreement”), by and among Berliner Communications, Inc., a Delaware
corporation (the “Company”), and each of the Company’s stockholders signatories
thereto.  Capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Registration Rights Agreement.
 
By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Rights Agreement as a holder of Registrable Securities in
the same manner as if the undersigned were an original signatory to the
Registration Rights Agreement, and the undersigned’s ____ shares of Common
Stock shall be included as Registrable Securities under the Registration Rights
Agreement.
 
Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of ____________, 20__.
 

     
Signature of Stockholder
         
Printed Name of Stockholder
     
Address:
             

 
Agreed and Accepted as of
 
_____________________.
 
BERLINER COMMUNICATIONS, INC.
 
By:
         
Its:
   

 
 
A-1

--------------------------------------------------------------------------------

 